COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-09-071-CV



TROPHY CLUB MUNICIPAL UTILITY 	APPELLANT
S

DISTRICT NO. 2 AND TROPHY CLUB

MUNICIPAL UTILITY DISTRICT NO. 1 
 



V.



TOWN OF TROPHY CLUB, TEXAS
 	APPELLEE





AND





TOWN OF TROPHY CLUB, TEXAS
 	APPELLANT



V.



TROPHY CLUB MUNICIPAL UTILITY 	APPELLEE

DISTRICT NO. 2

 
 

----------

FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the parties’ “Joint Motion To Dismiss Appeal As Moot.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal as moot.  
See
 
Tex. R. App. P.
 43.2(f).

Costs of the appeal shall be paid by the party incurring the same
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.

PER CURIAM

PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.



DELIVERED:  June 25, 2009

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.